— Order unanimously affirmed without costs. Memorandum: Petitioner appeals from an order denying his motion for a new trial in these tax certiorari proceedings on the ground of newly discovered evidence (CPLR 5015 [a] [2]). Petitioner challenged the tax assessments on the subject property for the tax years 1983-1987 (see, RPTL art 7). A trial was conducted before a Judicial Hearing Officer (JHO) in April, 1988, and the JHO’s decision, findings of fact and conclusions of law were issued in October, 1989. Supreme Court entered its order and judgment confirming the JHO’s decision that determined the fair market value of the property to be $1,942,300. Petitioner moved for a new trial, asserting that in July, 1990, he sold the subject property for $1,480,000. He argues that the postjudgment sale is newly discovered evidence entitling him to the requested relief within the meaning of CPLR 5015. Supreme Court rejected petitioner’s contention and denied his motion for a new trial. We affirm. The motion was addressed to the sound discretion of Supreme Court and that court’s determination should not be disturbed except in case of an abuse of discretion (see, Suffolk Cement Prods. v State of New York, 54 AD2d 804, 804-805). We conclude that, on the record of the hearing, Supreme Court did not abuse its discretion in denying petitioner’s motion (see, Matter of Commercial Structures v City of Syracuse, 107 AD2d 1054). (Appeal from Order of Supreme Court, Niagara County, *597Koshian, J. — New Trial.) Present — Doerr, J. P., Green, Pine, Lawton and Davis, JJ.